EXHIBIT 16.1 Randall N. Drake, C.P.A., P.A. 1981 Promenade Way Clearwater, Florida 33760 Phone: (727) 536-4863 January 5, 2011 Securities and Exchange Commission 450 Fifth Street, NW Washington, D.C. 20549 In re:Info SPI, Inc. File #:000-53104 FEI #:59-0668045 Ladies and Gentlemen: We have read the statements by InfoSPI, Inc. included under Item 4.02 of its Report on Form 8-K dated December 5, 2010, and we agree with such statements as they relate to our firm and the company’s financial statements. Very truly yours, /s/ Randall N. Drake, CPA PA Randall N. Drake, CPA, PA
